 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SUSAN CHEN, et al.,                          CASE NO. C16-1877JLR

11                               Plaintiffs,             ORDER GRANTING MOTION
                   v.                                    FOR PARTIAL
12                                                       RECONSIDERATION
            NATALIE D’AMICO, et al.,
13
                                 Defendants.
14

15                                   I.    INTRODUCTION

16          Before the court is Defendants Washington State Department of Social and Health

17   Services (“DSHS”) and Kimberly Danner’s (collectively, “State Defendants”) motion for

18   partial reconsideration of the court’s December 20, 2019, order granting in part and

19   denying in part State Defendants’ motion for summary judgment. (See MFR (Dkt.

20   # 253); MSJ Order (Dkt. # 242).) 1 Plaintiffs Susan Chen, Naixiang Lian, and minor

21
            1
              In addition to DSHS and Ms. Danner, State Defendants’ motion for summary judgment
22   also included Defendants Bill Moss and Jill Kegel. (See MSJ Order at 1.) The court granted


     ORDER - 1
 1   children J.L. and L.L. filed responses. (See Chen MFR Resp. (Dkt. # 263); Lian MFR

 2   Resp. (Dkt. # 266).) State Defendants filed a reply. (MFR Reply (Dkt. # 267).)

 3          The court has considered the motion for reconsideration, the parties’ submissions

 4   in support of and in opposition to the motion, the relevant portions of the record, and the

 5   applicable law. Being fully advised, the court GRANTS State Defendants’ motion for

 6   reconsideration.

 7                                    II.   BACKGROUND

 8   A.     Procedural History

 9          On December 20, 2019, the court granted State Defendants summary judgment on

10   Plaintiffs’ 42 U.S.C. § 1983 claims and on Plaintiffs’ state law claims for intentional and

11   negligent infliction of emotional distress. (See MSJ Order (Dkt. # 242) at 19-47, 52-55.)

12   The court further granted partial summary judgment in favor of State Defendants on

13   Plaintiffs’ negligent investigation claim and limited the claim to DSHS’s investigation

14   prior to the October 30, 2013, shelter care order. (See id. at 47-52.)

15          The court held a pretrial conference on January 2, 2020. (See 1/2/20 Min. Entry

16   (Dkt. # 252).) At the conference, State Defendants’ counsel informed the court that they

17   intended to file a motion for reconsideration of the court’s ruling on Plaintiffs’ negligent

18   investigation claim on the ground that RCW 4.24.595 requires the court to apply a gross

19   negligence standard to the remainder of Plaintiffs’ negligent investigation claim. Later

20   //

21
     summary judgment in favor of Mr. Moss and Ms. Kegel, and that ruling is not at issue here. (See
22   id. at 55.)


     ORDER - 2
 1   that day, State Defendants filed a document entitled “Anticipated Scope of Trial” that set

 2   forth their argument. (See generally MFR.)

 3          On January 3, 2020, the court construed State Defendants’ filing as a motion for

 4   partial reconsideration and noted that “[t]he plain language of RCW 4.24.595(1) supports

 5   State Defendants’ argument.” (See OSC (Dkt. # 254) at 4.) The court further stated that

 6   “[i]n addition, the court sua sponte considers whether it should grant summary judgment

 7   in favor of State Defendants on Plaintiffs’ remaining claim for negligent investigation.”

 8   (See id. at 2 (citing Fed. R. Civ. P. 56(f)).) Finally, the court ordered Plaintiffs to file a

 9   response to State Defendants’ motion by January 8, 2020, at 12:00 p.m. Seattle time, and

10   allowed State Defendants to file a reply by January 9, 2020. (See id. at 4.)

11          Ms. Chen timely filed her response and attached evidence largely duplicative of

12   the evidence she filed in response to State Defendants’ motion for summary judgment.

13   (See Chen MFR Resp.; Janura Decl. (Dkt. # 264) ¶¶ 2-12, Exs. 1-11.) Mr. Lian filed his

14   response the same day at 1:54 p.m., roughly two hours after the deadline. (See Lian MFR

15   Resp.) State Defendants filed their reply on January 9, 2020. (See MFR Reply.) State

16   Defendants also filed a declaration from Ms. Danner. (See Danner Decl. (Dkt. # 269).)

17          On January 10, 2020, the court entered an order granting summary judgment in

18   favor of State Defendants on Plaintiffs’ remaining negligent investigation claim and

19   vacated the trial date. (See 1/10/20 Order (Dkt. # 270).) The court stated that an order

20   setting forth the court’s analysis would follow. (See id. at 2.)

21   //

22   //


     ORDER - 3
 1           On the same day, Ms. Chen filed a surreply. 2 (See Chen Surreply (Dkt. # 271) at

 2   1.) Despite the court having not yet issued this order setting forth the court’s reasoning,

 3   Ms. Chen’s surreply asserts that the court’s order granting summary judgment “was in

 4   part based on [State Defendants’ reply] and the Danner Declaration,” and that the Danner

 5   Declaration “contains multiple false statements contradicted by the documents in this

 6   case.” (See id. at 1.) On that basis, Plaintiffs ask the court to reconsider its order

 7   granting summary judgment on Plaintiffs remaining negligent investigation claim. 3 (See

 8   id. at 1.)

 9   B.      Relevant Facts

10           The court has set forth the facts of this case in great detail in several prior orders.

11   (See 5/24/19 Order (Dkt. # 170); MSJ Order.) The court incorporates the facts set forth

12   in those orders and repeats here only the facts relevant to State Defendants’ motion for

13   partial reconsideration.

14           1. Events Prior to Protective Custody

15           Ms. Chen took J.L. to several medical providers on October 19 and October 20,

16   2013, to address issues including abdominal pain and swelling, kidney and liver

17   problems, weight loss, and poor eating. (See MSJ Order at 3-5 (discussing visits to

18
             2
19            Mr. Lian also filed a surreply that simply states “Plaintiff Lian hereby submits this
     Joinder to Plaintiffs’ Surreply filed by counsel for Plaintiff Susan Chen.” (See Lian Surreply
20   (Dkt. # 273).)
             3
              Plaintiffs did not request leave to file a surreply pursuant to LCR 7(g). (See generally
21
     Dkt.); see also Local Civil Rules W.D. Wash. LCR 7(g). However, because the surreply
     responds to evidence not in the record at the time Plaintiffs filed their response to State
22   Defendants’ motion for reconsideration, the court considers it.


     ORDER - 4
 1   Mercer Island Pediatrics, Pediatric Associates, Seattle Children’s Hospital’s (“SCH”)

 2   urgent care clinic, SCH’s emergency department, and Dr. Hatha Gbedawo (a naturopathic

 3   physician).) Dr. Darren Migita of SCH released J.L. after an October 20, 2013, visit, on

 4   the understanding that Ms. Chen would follow up with J.L.’s primary care provider, Dr.

 5   Kate Halamay of Pediatric Associates, within one to three days. (See RED00374-75. 4)

 6          Ms. Chen took J.L. to Dr. Halamay on October 23, 2013. (1st Chen Decl. (Dkt.

 7   # 131) ¶ 32.) According to Dr. Halamay’s notes, Ms. Chen “declined [a] phone

 8   interpreter although offered several times” and “refus[ed] to make eye contact, t[ook] a

 9   long time to answer questions or refuse[d] to answer at all.” (RED00397.) Dr. Hal

10   Quinn at Mercer Island Pediatrics, who had seen J.L. previously, called Dr. Halamay

11   before the appointment. (Id.; RED00105-06.) Dr. Quinn:

12          expressed great concern about this [patient] as well as family, feels that he
            his [sic] very sick, concern about failure to thrive, has lost several pounds
13          since April, concerned that family has been going from dr to dr but that pt is
            not actually receiving appropriate medical attention.
14
     (RED00397.) Dr. Halamay noted that J.L. appeared “[v]ery tired” and continued to
15
     “have distended abdomen,” though Ms. Chen said his condition was improving. (See id.)
16
     Dr. Halamay also noted that Ms. Chen was confused about doctors’ instructions from
17
     October 19 and 20, 2013, to take J.L. to certain specialists, and that the Chen family “did
18
     //
19
            4
20            Documents cited solely as “REDXXXXX” are sealed documents that were part of
     Detective D’Amico’s investigative file for the investigation of Ms. Chen. (See 1st Lo Decl.
     (Dkt. # 132) (attaching unsealed exhibits); Dkt. # 133 (attaching sealed exhibits).) These
21
     documents are attached to the first declaration of T. Augustine Lo as exhibits B-L. Otherwise,
     the court refers to exhibits to the first declaration of T. Augustine Lo as “1st Lo Decl., ¶ XX, Ex.
22   XX,” regardless of whether the exhibits appear at docket number 132 or 133.


     ORDER - 5
 1   not go to [the emergency department] as recommended.” (Id.) Dr. Halamay

 2   recommended that Ms. Chen admit J.L. to the hospital “at once” so that he could be seen

 3   by renal, endocrine, and gastroenterology specialists. (Id.) Ms. Chen “refused to take

 4   [J.L.] for admission, even after [Dr. Halamay] stated that [she] felt admission was

 5   medically necessary given his abdominal distension, weight loss, and worsening lab

 6   values compared to those drawn a few weeks ago.” (Id.) Dr. Halamay further noted that

 7   she spoke with Dr. Metz, a doctor on the SCH Suspected Child Abuse Network

 8   (“SCAN”) team, “who again recommended admission for this patient for coordination of

 9   care as well as to provide social support for the family and also to determine if SCAN

10   team involvement is necessary.” (Id.)

11          Dr. Halamay further recommended to Ms. Chen that they arrange an admission for

12   J.L. to coordinate several services, but Dr. Halamay’s notes indicate that Ms. Chen

13   “refused to take him for admission, even after [Dr. Halamay] stated that [he] felt

14   admission was medically necessary given [J.L.’s] abdominal distension, weight loss, and

15   remarked “‘I have no confidence in [SCH]. . worsening lab values compared to those

16   drawn a few weeks ago.” (Id.) Ms. Chen. . I will find my own specialists. This is a

17   waste of time and a waste of money. I have no time to sit in the hospital.’” (Id.) Given

18   Ms. Chen’s refusal, Dr. Halamay “again spoke [with] Dr. Metz who agreed that given

19   [J.L.]’s medical issues, if [Ms. Chen] does not agree to admission that it would be

20   appropriate to contact CPS.” (Id.) Dr. Halamay then told Ms. Chen again that she felt

21   that J.L.’s admission was medically necessary, and that if Ms. Chen did not admit J.L.,

22   that Dr. Halamay would “have to contact CPS in order to ensure that [J.L.] receives


     ORDER - 6
 1   proper medical attention.” (Id.) Ms. Chen again refused to agree to admission, and

 2   according to Dr. Halamay, “became angry, stood up, picked [J.L.] up and left the office.”

 3   (Id.) Dr. Halamay then contacted CPS, and then informed SCH’s emergency department

 4   that J.L. “may be coming in and that he needs to be admitted.” (Id.)

 5          Ms. Chen recalls that she “felt as though Dr. Halamay and SCH were dismissive

 6   and had not provided proper care for [J.L.]” (1st Chen Decl. ¶ 32.) Further, Ms. Chen

 7   told Dr. Halamay at the October 23, 2013, appointment that she “would not go back to

 8   see [Dr. Halamay] anymore” and that she “would make a complaint against her.” (Id.)

 9   Late on the night of October 23, 2013, a CPS social worker, Kirk Snyder, arrived at

10   Plaintiffs’ home and took J.L. to SCH’s emergency department. (See RED00814; Pl.

11   MSJ (Dkt. # 141) at 7; but see 1st Chen Decl. ¶ 33 (stating that “[a]t [CPS]’s

12   recommendation, we took J.L. to SCH”).)

13          J.L. was seen on October 24, 2013, by Dr. Virginia Sanders and Dr. Shannon

14   Staples at SCH. (See RED00791.) According to Dr. Sanders’s summary, J.L. showed a

15   “failure to thrive . . . [and] gross malnutrition and muscle wasting.” (RED00792.) She

16   noted her “concern for medical cause of wasting vs. neglect.” (Id.) J.L. weighed 12.2

17   kilograms (26.9 pounds) when he was admitted to SCH on October 24, 2013, which was

18   in the third percentile. (RED00814.) J.L. was admitted to SCH’s “general medicine

19   service” to treat his malnutrition and receive a SCAN consultation. (See RED00791.)

20   Dr. Sanders also wrote that “[g]iven mother’s resistance to medical evaluation in this ill

21   child, he is currently in state custody.” (Id.) Dr. Sanders instructed lab tests and

22   scheduled a follow-up with Dr. Halamay. (RED00793.)


     ORDER - 7
 1           The doctors noted that Ms. Chen was “asked to leave” the hospital room “because

 2   of her erratic and obstructionist behavior.” (RED00930; see also 2d Lo Decl. (Dkt.

 3   # 215, 216 (sealed)) ¶ 3, Ex. 2 (“Danner Case File”) at 3 (attaching a social worker’s note

 4   stating that Ms. Chen “caused so much disturbance that staff had to call police and have

 5   her removed from the hospital”), 4 (“There are significant concerns about mom’s mental

 6   health due to her recent behavior at [SCH] as well as at Pediatric Associates.”).)

 7           Dr. Metz of the CPS SCAN team prepared a report dated October 27, 2019, while

 8   J.L. was still being treated at SCH. (RED00813-18.) The report noted that J.L was in the

 9   third percentile for weight and third percentile for body-mass index, and that J.L. was

10   “severely malnourished.” (RED00816-17.) Dr. Metz wrote that “this could potentially

11   be due to his severe state of poor nutrition, although other etiologies must be ruled out.”

12   (RED00817.) After a review of some of J.L.’s medical history, Dr. Metz wrote:

13           It is concerning that patient’s mother has not followed through with the
             recommendations by multiple providers, both in the emergency department
14           at [SCH] as well as the outpatient setting. Mother’s behavior seems to be
             erratic and although she has sought care with multiple providers it does not
15           appear that she is following through with their recommendations. Regardless
             of [J.L.]’s mother’s intentions, it does seem that there is an element of neglect
16           given his current nutritional status. . . . I think it will be important to continue
             to obtain records from all of his providers that he has seen to try to further
17           elucidate what medications he has been on. It will be important while [J.L.]
             is in the hospital to see how he tolerates feeding and how his weight changes
18           given adequate nutrition.

19   (Id.)

20           2. Protective Custody and the Shelter Care Hearing

21           The Seattle Police Department placed J.L. in protective custody on October 24,

22   2019, “due to immediate concerns of medical neglect,” and transferred custody to “field


     ORDER - 8
 1   worker [Brian] Davis, who was present at the hospital.” (Danner Case File at 2-4; see

 2   also RED00002 (“J.L. was taken into protective custody by [the Seattle Police

 3   Department] and turned over to [CPS].”); RED00814 (“[J.L.] was placed in protective

 4   custody by the police department.”).)

 5          DSHS had limited time to investigate because state law requires a shelter care

 6   hearing within 72 hours when a child is taken into custody. See RCW 13.34.065. Entries

 7   in the DSHS FamLink system show a flurry of activity on October 24 and 25, 2013. (See

 8   Danner Case File at 21-24.) Kirk Snyder spoke with SCH personnel on October 24,

 9   2013. (See id. at 21.) On the same day, Tom Soule described his communications with

10   SCH staff and Officer Chung, and the expected results of a welfare check. (Id. at 22.)

11   Mr. Davis documented his unsuccessful attempt to reach Mr. Lian over the phone on

12   October 24, 2013, and also spoke with a SCAN doctor over the phone. (Id. at 23.) On

13   the same day, Ms. Danner was assigned to J.L.’s case. (See id. at 24.) In the same entry

14   documenting Ms. Danner’s assignment, Natalya Gaydarzhi states that “as of this

15   morning, [Ms. Chen] was sent home from SCH due to her continued disruption and

16   interference of hospital staff providing care to [J.L.].” (See id.)

17          The next day, October 25, 2013, Ms. Danner spoke with Jackie Brandt, a social

18   worker who was working with the SCAN team, and Dr. Metz. (See 2d Chen Decl. (Dkt.

19   # 217) ¶ 4, Ex. 2 (10/28/13 Hearing Tr.) at 4-6.) Ms. Danner also spoke with Dr. Quinn,

20   J.L.’s primary care provider, and Dr. Migita. (See id. at 8-9.) Ms. Danner filed a

21   dependency petition on October 25, 2013, the day after she was assigned to the case.

22   (See 2d Lo Decl. ¶ 4, Ex. 3 (“Dependency Petition”) at 2, 7.) In addition to largely


     ORDER - 9
 1   repeating the medical history for J.L. described in Ms. Danner’s notes, the Dependency

 2   Petition also states, in relevant part:

 3      • Due to J.L.’s “extremely distended abdomen,” physicians at both Mercer Island

 4          Pediatric and Pediatric Associates on October 19, 2013 “recommended the mother

 5          take the child to the hospital immediately. The mother refused and left against

 6          Medical Advice. The mother and child returned to [SCH] later that day. The

 7          child’s labs had stabilized and the child was discharged.” (Id. at 4.)

 8      • At Pediatric Associates on October 23, 2013, the physician reported that JL’s

 9          condition had worsened. “The referrer stated the child needs to be admitted to

10          [SCH] immediately, and she directed parents to do so. Mother did not take the

11          child [J.L.] after this visit, and only did so later in the evening when the parents

12          were directed to take the child to the hospital.” (Id.)

13      • “All health care providers who have been contacted by [DSHS] and Law

14          Enforcement to date have reported concerns that the mother is ‘doctor shopping’,

15          seeking medical care that the child does not need, and also not following through

16          on medical care that is recommended by medical care providers.” (Id.)

17      • “Not only did the child suffer life-threatening physical conditions related to

18          malnourishment, but [SCH] physician [sic] reported to the social worker that the

19          child’s delay in speech and social skills may be caused by malnourishment and

20          social deprivation.” (Id.)

21      • “The parents continue to be very evasive with questions asked by health care
22          providers and the Department about previous health care.” (Id.)


     ORDER - 10
 1      • Information is being gathered by “the [SCH] SCAN team to attempt to determine

 2          if the medical neglect was a case of mother’s obstructing medical care, or if the

 3          maltreatment is related to a more insidious mental health crisis being experienced

 4          by the mother. According to [SCH] staff, based on preliminary information

 5          gathered, the mother was at the very least obstructing needed medical care for the

 6          child.” (Id. at 5.)

 7      • “At this time, [DSHS] has grave concerns about both parents and their ability to

 8          safely parent these two children.” (Id.)

 9          A 72-hour shelter care hearing was held before Commissioner Mark Hillman from

10   October 28 to October 30, 2013, to determine if J.L. should be placed in out-of-home

11   care pending a final dependency determination. (See FAC ¶ 59.) The parties agree that

12   generally shelter care hearings are short proceedings that often last around one hour. (See

13   Chen MFR Resp. at 5 n.2; MFR Reply at 2 (citing Danner Decl. ¶ 2).) In this case, the

14   shelter care hearing lasted three days. (See 10/28/13 Hearing Tr.; 2d Chen Decl. ¶ 4, Ex.

15   3 (10/29/13 Hearing Tr.); 2d Chen Decl. ¶ 4, Ex. 1 (10/30/13 Hearing Tr.).)

16   Commissioner Hillman heard testimony from DSHS witnesses Dr. Migita, Dr. Halamay,

17   and Ms. Danner, and from Plaintiffs’ witnesses Dr. John A. Green, Dr. Gbedawo, Dr.

18   Hugeback, and Mr. Lian. (See Barbara Decl. (Dkt. ## 190 (redacted), 191 (sealed) ¶ 2,

19   Ex. A (“Dependency Records”) at 13-18.) The parties presented the following exhibits:

20      • “Lab results from [SCH]”

21      • “Letter from Vital Kids Medicine dated 10/24/13”

22      • “Food record for [J.L.] from [SCH]”


     ORDER - 11
 1        • “Declaration of Brooke Greiner, Occupational Therapist dated 10/26/13”

 2        • “Report for [J.L.] from Lakeside Center for Autism”

 3        • “Weight tracking log for [J.L.]”

 4        • “Letter from Dr. John A. Green III dated 10/30/13”

 5        • “Report from Eastside ENT (Dr. Gumprecht)”
 6   (See Dependency Records at 33-34.) 5
 7           At the hearing, Ms. Danner testified that J.L.’s health care providers “continue to
 8   have concerns about gross malnourishment.” (10/28/13 Hearing Tr. at 4.) Ms. Danner
 9   described the quick timeframe with which she was faced. (See id. at 12.) She testified
10   that she spoke to Ms. Brandt, who worked with the SCAN team, Dr. Metz, and Dr.
11   Migita. (See id. at 5, 9.) Plaintiffs argue that Ms. Danner failed to personally interview
12   several providers prior to the shelter care hearing (see Chen Surreply at 2-4) and Ms.
13   Danner concedes that some of her information was second-hand through Ms. Brandt (see
14   10/28/13 Hearing Tr. at 8). However, there is no dispute that DSHS communicated with
15   several of J.L.’s medical providers because several of them testified at the shelter care
16   hearing. (See Dependency Records at 13-18.) Moreover, Commissioner Hillman heard
17   testimony from Dr. Migita that was consistent with Ms. Danner’s testimony. (See
18   10/29/13 Hearing Tr. at 2 (Q: “Would you describe [J.L.]’s presentation upon admission
19   as gross malnutrition?” Dr. Migita: “Yes, I would.”); id. (“[P]rior to [J.L.]’s admission
20   on the 24th our lab values indicated that he was potentially entering into acute renal
21   //
22           5
                 Plaintiffs offered each of the above exhibits except for J.L.’s SCH food record. (See id.)


     ORDER - 12
 1   failure presumably from lack of fluid intake. This has resolved and we believe his

 2   kidneys are currently safe.”).) Dr. Migita testified that while in SCH’s care, J.L.

 3   “seem[ed] quite content while eating” and did not show signs of spitting out food. (See

 4   id. at 4.) Dr. Migita also testified that J.L.’s behavior could be explained by “reactive

 5   attachment disorder, anxiety related diagnoses, or PTSD, as well as autism,” but “we’ve

 6   witnessed enough social engagement to become less concerned about autism and more

 7   concerned about a reactive attachment issue or an anxiety issue.” (See id. at 8.) Dr.

 8   Halamay, who made the initial CPS referral, also testified. (See Dependency Records at

 9   17).)

10           Ms. Chen and Mr. Lian were at the hearing, were represented by counsel,

11   submitted exhibits, cross-examined DSHS’s witnesses, and called their own witnesses.

12   (See Dependency Records at 13-18.) An interpreter was present. (See, e.g., 10/28/13

13   Hearing Tr. at 2-14.) Dr. Green and Dr. Gbedawo provided testimony in support of Ms.

14   Chen. (See Dependency Records at 14-15.)

15           Commissioner Mark Hillman credited Dr. Green’s autism diagnosis. (See

16   10/28/13 Hearing Tr. at 14; 10/30/13 Hearing Tr. at 5.) Commissioner Hillman also

17   considered the potential effect of autism on J.L.’s weight: “It may be because, as an

18   autistic child, he has problems digesting and absorbing food, but I have evidence that

19   since his admission into Children’s Orthopedic Hospital, he has been eating almost every

20   food they give him with no apparent distress and he has gained 1.8 pounds.” (See

21   10/30/13 Hearing Tr. at 8.) Nevertheless, Commissioner Hillman understood “through

22   the mother’s exhibit, that [J.L.] has not gained any weight for approximately one year.”


     ORDER - 13
 1   (See id. at 7.) Additionally, Commissioner Hillman stated on the record that “[t]he

 2   testimony I heard from the medical doctors was that when he was admitted, he was

 3   diagnosed as being grossly malnourished or having malnourishment.” (See id. at 8.)

 4   Therefore, despite the autism diagnosis, Commissioner Hillman determined that DSHS

 5   had met its burden to show reasonable cause that keeping J.L. with his parents could

 6   create substantial harm. (Id. at 8-9.) Ultimately, Commissioner Hillman ordered

 7   out-of-home placement and visitations. 6 (See Dependency Records at 20.)

 8                                       III.   ANALYSIS

 9          The issues presented by State Defendants’ motion for reconsideration are (1)

10   whether RCW 4.24.595(1) requires the court to apply a gross negligence standard to

11   Plaintiffs’ remaining claim for negligent investigation, and (2) if so, whether State

12   Defendants are entitled to summary judgment on that basis. The court concludes that it

13   must apply the gross negligence standard and that State Defendants are entitled to

14   //

15
            6
               DSHS also sought out-of-home placement for L.L., J.L.’s brother. (See Dependency
16   Petition ¶ 13.) The court ordered L.L. to be placed into temporary state custody on October 25,
     2013, pending the outcome of the October 28, 2013, shelter care hearing. (See id. (“[DSHS]
17   requests a pick-up order to be issued placing [L.L.] in state custody, due to ongoing concerns
     about [Ms. Chen’s] mental health, the child’s age and vulnerability, and the severe maltreatment
18   that has been suffered by [J.L.,] the other child in the home.”); Barbara Decl. ¶ 2, Ex. A at
     07010729-30 (Pickup Order).) At the close of the hearing, Commissioner Hillman concluded
19   that DSHS had not met its burden to show reasonable cause that allowing L.L. to remain in his
     parents’ custody would create a substantial threat and denied the Dependency Petition with
20   respect to L.L. on that basis. (10/30/13 Hearing Tr. at 6.) However, the court placed conditions
     on the parents, including that “there will be no medical appointments for [L.L.], unless that
     appointment is disclosed to [DSHS] at least 48 hours in advance, including the time of the
21
     appointment and the provider, unless it is a bona fide emergency,” in which case the parents
     must notify DSHS “where he went, why he went and who he saw within 24 hours after that
22   appointment.” (Id. at 6-7.)


     ORDER - 14
 1   summary judgment on Plaintiffs’ negligent investigation claim. Accordingly, the court

 2   GRANTS State Defendants’ motion for reconsideration and GRANTS summary

 3   judgment in favor of State Defendants on Plaintiffs’ remaining claim for negligent

 4   investigation.

 5   A.     Legal Standards

 6          Motions for reconsideration are granted only upon a “showing of manifest error in

 7   the prior ruling or a showing of new facts or legal authority which could not have been

 8   brought to [the court’s] attention earlier with reasonable diligence.” See Local Civil

 9   Rules W.D. Wash. LCR 7(h); see also Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS,

10   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (holding that reconsideration of a district court’s

11   summary judgment order “is appropriate if the district court (1) is presented with newly

12   discovered evidence, (2) committed clear error or the initial decision was manifestly

13   unjust, or (3) if there is an intervening change in controlling law.”). Additionally, a court

14   may sua sponte grant summary judgment under Federal Rule of Civil Procedure 56(f)

15   “[a]fter giving notice and a reasonable time to respond.” Fed. R. Civ. P. 56(f). Here, the

16   court has provided both sides with notice and received extensive briefing on the issue.

17   (See MSJ Order; MFR; Chen MFR Resp.; Lian MFR Resp.; MFR Reply.)

18   B.     Negligent Investigation

19          There is no common law cause of action for negligent investigation under

20   Washington law. Ducote v. State, Dep’t of Soc. & Health Servs., 186 P.3d 1081, 1082

21   (Wash. Ct. App. 2008), aff’d, 222 P.3d 785 (Wash. 2009) (citing Dever v. Fowler, 816

22   P.2d 1237, 1242 (Wash. Ct. App. 1991)). However, the Washington Supreme Court has


     ORDER - 15
 1   held that RCW 26.44.050 implies a private right of action based on “DSHS’s statutory

 2   duty to investigate child abuse.” See id. (citing Bennett v. Hardy, 784 P.2d 1258,

 3   1261-62 (Wash. 1990); Tyner v. Dep’t of Soc. & Health Servs., 1 P.3d 1148, 1155 (Wash.

 4   2000)). That statute provides:

 5          [U]pon the receipt of a report concerning the possible occurrence of abuse or
            neglect, the law enforcement agency or the department must investigate and
 6          provide the protective services section with a report in accordance with
            chapter 74.13 RCW, and where necessary to refer such report to the court.
 7
     RCW 26.44.050.
 8
             “A negligent investigation claim is available only when law enforcement or
 9
     DSHS conducts an incomplete or biased investigation that ‘resulted in a harmful
10
     placement decision.’” McCarthy v. Cty. of Clark, 376 P.3d 1127, 1134 (Wash. Ct. App.
11
     2016) (quoting M.W. v. Dep’t of Soc. & Health Servs., 70 P.3d 954, 955 (Wash. 2003)).
12
     “A harmful placement decision includes ‘removing a child from a nonabusive home,
13
     placing a child in an abusive home, or letting a child remain in an abusive home.’” Id.
14
     (quoting M.W., 70 P.3d at 960). To prevail on a negligent investigation claim, “the
15
     claimant must prove that the allegedly faulty investigation was a proximate cause of the
16
     harmful placement.” See Petcu v. State, 86 P.3d 1234, 1244 (Wash. Ct. App. 2004).
17
            “A negligent investigation may be the cause in fact of a harmful placement even
18
     when a court order imposes that placement.” McCarthy, 376 P.3d at 1135 (citing Tyner,
19
     1 P.3d at 1156). “Liability in this situation depends upon what information law
20
     enforcement or DSHS provides to the court.” Id. (citing Tyner, 1 P.3d at 1157-58). “A
21
     court order will act as a superseding cause that cuts off liability ‘only if all material
22


     ORDER - 16
 1   information has been presented to the court.’” Id. (quoting Tyner, 1 P.3d at 1158

 2   (holding that whether a social worker failed to inform the court that he had determined

 3   the allegations against a parent were unfounded was a material question of fact for the

 4   jury)). Additionally, the materiality of an investigator’s failure to interview “key

 5   collateral sources” is a question of fact for the jury. See id. at 1158-59. However, when

 6   determining whether material information was withheld from the court, courts must

 7   account for all information presented to the court, not just information presented by

 8   DSHS. See Petcu, 86 P.3d at 1246.

 9          In addition to concealment of a material fact, “negligent failure to discover

10   information may subject the State to liability even after adversarial proceedings have

11   begun.” Id. at 1156. In Tyner, the Washington Supreme Court reversed a grant of

12   summary judgment for a social worker where the social worker determined that the

13   allegations against the plaintiff were unfounded, concluding that the fact that the social

14   worker reached this conclusion was “a fact that might have been relied on by the court in

15   making its decision.” See id. at 1158. The Court also found that whether the

16   caseworkers’ alleged failure to “interview collateral sources, and in turn fail[ure] to

17   deliver the information to the court that these sources would have provided” were

18   material facts was a question for the jury. See id. at 1158-59.

19          In its December 20, 2019, order granting partial summary judgment on Plaintiffs’

20   negligent investigation claim, the court concluded, based on Tyner and its progeny, that

21   Plaintiffs identified only one potentially “harmful placement decision”—the decision to

22   remove J.L. from Ms. Chen’s home. (See MSJ Order at 51.) Because negligent


     ORDER - 17
 1   investigation is only actionable when it proximately causes a harmful placement decision,

 2   the court concluded that State Defendants were entitled to summary judgment for any

 3   alleged negligent investigation that occurred after Commissioner Hillman issued his order

 4   temporarily removing J.L. from his parents’ custody. 7 (See id.)

 5          Again following the Tyner line of cases, the court concluded that the shelter care

 6   order is a superseding cause of any negligent investigation claim that cuts off liability

 7   unless State Defendants’ negligence prevented material facts from reaching

 8   Commissioner Hillman. (See MSJ Order at 48-49 (quoting Tyner, 1 P.3d at 1158

 9   (holding that a court order will act as a superseding cause if “all material information has

10   been presented to the court”)); id. at 50-52.) However, viewing the facts in the light most

11   favorable to Plaintiffs, the court concluded that Plaintiffs identified facts that a jury could

12   deem material prior to Commissioner Hillman’s October 30, 2013, shelter care order,

13   including (1) whether Ms. Danner failed to interview key collateral sources prior to the

14   shelter care hearing, and (2) whether the incorrect statement that Ms. Chen failed to take

15
            7
               Plaintiffs misinterpret the court’s December 20, 2019, order and ask the court to
16   reconsider its decision limiting negligent investigation claims generally to pre-shelter care
     hearing investigations. (See Chen MFR Resp. at 10-11.) The court did not hold that a plaintiff
17   can never bring a negligent investigation claim based on events that occurred after a shelter care
     hearing. (See MSJ Order at 51.) However, to prevail on a negligent investigation claim, “the
18   claimant must prove that the allegedly faulty investigation was a proximate cause of the harmful
     placement.” (See id. at 48 (quoting Petcu, 86 P.3d at 1244).) As the court explained in its
19   summary judgment order, here, there is no evidence of any potentially harmful placement
     decision after the shelter care order. (See id. at 51 (“Although Plaintiffs contend that J.L.
20   regressed in foster care, they make no allegations constituting abuse by the foster parents.”); id.
     (“A harmful placement decision includes removing a child from a nonabusive home, placing a
     child in an abusive home, or letting a child remain in an abusive home.”) (quoting M.W., 70 P.3d
21
     at 955).) Accordingly, the court limited Plaintiffs’ claim to the time period in which the alleged
     negligent investigation could have proximately caused a harmful placement decision. (Id.) That
22   decision remains and is not at issue here.


     ORDER - 18
 1   J.L. to the emergency room on October 19, 2013, was due to Ms. Danner’s negligence or

 2   to another cause, and whether it was a material fact that would have changed

 3   Commissioner Hillman’s determination. (See MSJ Order at 50-51.) However, the court

 4   held that DSHS cannot be liable for negligent investigation for omitting material

 5   information if that same information was before the court through another witness. (See

 6   MSJ Order at 51 (citing Petcu, 86 P.3d at 1246 (“Petcu suggests that for purposes of

 7   determining whether the court has been presented with all material information, we

 8   should consider only that information presented by DSHS, not by him. We disagree

 9   because to do so would presuppose a much broader cause of action for negligent

10   investigation than has been recognized by our courts.”)).) In this case, that means DSHS

11   cannot be liable for failing to interview medical providers who nevertheless testified at

12   the shelter care hearing or for failing to provide records that Plaintiffs or others submitted

13   to Commissioner Hillman.

14          State Defendants now contend that the remaining portion of State Defendants’

15   negligent investigation claim—limited to DSHS’s investigation prior to the October 30,

16   2013, shelter care order—was an “emergent placement” investigation that the court must

17   analyze under a gross negligence standard pursuant to RCW 4.24.595. (See MFR at 3.) 8

18   The court first analyzes whether RCW 4.24.595 applies to the remainder of Plaintiffs’

19   //

20
            8
              State Defendants did not address RCW 4.24.595 in their underlying motion for
21
     summary judgment, and Plaintiffs did not address RCW 4.24.595 in their responses to State
     Defendants’ motion for summary judgment. (See generally MSJ (Dkt. # 189); Chen MSJ Resp
22   (Dkt. # 204); Lian MSJ Resp. (Dkt. # 201).)


     ORDER - 19
 1   negligent investigation claim, and then analyzes whether State Defendants are entitled to

 2   summary judgment based on the gross negligence standard.

 3   C.     Immunity Under RCW 4.24.595

 4          The legislature enacted RCW 4.24.595 in an apparent response to Tyner’s

 5   formulation of the implied cause of action for negligent investigation. See Tyner, 1 P.3d

 6   at 1155. The law became effective on June 7, 2012. See Engrossed Substitute S.B. 6555,

 7   62nd Leg., Reg. Sess. (Wash. 1998). The statute states, in full:

 8          (1) Governmental entities, and their officers, agents, employees, and
            volunteers, are not liable in tort for any of their acts or omissions in emergent
 9          placement investigations of child abuse or neglect under chapter 26.44 RCW
            including, but not limited to, any determination to leave a child with a parent,
10          custodian, or guardian, or to return a child to a parent, custodian, or guardian,
            unless the act or omission constitutes gross negligence. Emergent placement
11          investigations are those conducted prior to a shelter care hearing under RCW
            13.34.065.
12
            (2) The department of children, youth, and families and its employees shall
13          comply with the orders of the court, including shelter care and other
            dependency orders, and are not liable for acts performed to comply with such
14          court orders. In providing reports and recommendations to the court,
            employees of the department of children, youth, and families are entitled to
15          the same witness immunity as would be provided to any other witness.

16   RCW 4.24.595. 9

17          On its face, RCW 4.24.595 applies to Plaintiffs’ remaining negligent investigation

18   claim. Specifically, RCW 4.24.595 applies to “emergent placement investigations,”

19   which are defined in the statute as “those conducted prior to a shelter care hearing.” See

20   //

21          9
              DSHS was reorganized into the Department of Children, Youth and Families as of July
     1, 2018. See RCW 43.216.906. For the sake of consistency with the parties’ briefing and the
22   court’s prior orders, the court uses the term “DSHS” throughout this order.


     ORDER - 20
 1   RCW 4.24.595(1). The only investigation at issue that resulted in an allegedly harmful

 2   placement decision—and thus, the only investigation still at issue in this case—was State

 3   Defendants’ investigation of suspected neglect conducted prior to a shelter care hearing.

 4   (See MSJ Order at 51.) Thus, it is an “emergent placement investigation” for which State

 5   Defendants are immune from tort liability unless they were grossly negligent.

 6          Plaintiffs contend that RCW 4.24.595(1) does not apply because the investigation

 7   of medical neglect of J.L. was not “emergent,” which Plaintiffs define as “situations in

 8   which a state employee is required to make a snap decision or where the child is or is

 9   considered to be potentially in immediate danger.” (See Chen Resp. at 2.) In making this

10   argument, Plaintiffs disregard the plain language of the statute, which states: “Emergent

11   placement investigations are those conducted prior to a shelter care hearing under RCW

12   13.34.065.” RCW 4.24.595(1). Whether an investigation qualifies as an “emergent

13   placement investigation” is a statutorily defined term, and under the statutory definition,

14   it makes no difference whether the investigation was in fact a situation “in which a state

15   employee is required to make a snap decision.” 10 As one court has reasoned:

16          RCW 4.24.595 does not grant [DSHS] immunity only for investigations that
            [DSHS] internally classifies as emergent. RCW 4.24.595(1) defines
17          “emergent placement investigations” as “those conducted prior to a shelter
            care hearing under RCW 13.34.065.” Therefore, the statute, not [DSHS]’s
18          internal classification, controls whether [DSHS] is entitled to immunity.

19   //

20          10
                Even if “emergent placement investigations” under RCW 4.24.595 were defined as
     those investigations classified by DSHS as emergent, that standard would be met in this case.
21
     Here, DSHS in fact did classify the investigation of J.L. and L.L. prior to the shelter care hearing
     as “emergent.” (See Danner Case File at 24 (Ms. Gaydarzhi stating “[e]mergent intake assigned
22   to [social worker] Danner for investigation”).)


     ORDER - 21
 1   Peterson v. State by & through Dep’t of Soc. & Health Servs., No. 48828-1-II, 2019 WL

 2   3430537, at *6 (Wash. Ct. App. July 30, 2019). 11

 3          Plaintiffs also contend that even if RCW 4.24.595 applies, the “prior to” language

 4   in the statute means that “the period in which state employees benefit from a lower

 5   standard of care ends when the shelter care hearing begins.” (See Chen MFR Resp. at 3.)

 6   Plaintiffs contend that “[t]here is no reasonable reading of the statute that would extend

 7   the period of gross negligence beyond that point.” (See id. at 4.) Therefore, Plaintiffs

 8   contend, RCW 4.24.595(1) does not apply to any investigation that occurred

 9   during the October 28-30, 2013, shelter care hearing.

10          The court disagrees. First, although Plaintiffs contend “[t]here is substantial

11   evidence of negligent investigation” during the October 28-30, 2013, shelter care hearing,

12   Plaintiffs cite nothing in the record to support that contention. (See id. at 5.) Indeed,

13   Plaintiffs concede—in the very same paragraph—that at the time the shelter care hearing

14   began, “Defendants . . . had already completed their ‘investigation.’” (See id.) Plaintiffs’

15   concession that the investigation took place prior to the hearing moots Plaintiffs’

16   argument that the court should not apply a gross negligence standard during the hearing.

17   //

18   //

19
            11
                Although Peterson is an unpublished opinion, the court finds its reasoning persuasive
20   and adopts it here. See Employers Ins. of Wausau v. Granite State Ins. Co., 330 F.3d 1214, 1220
     (9th Cir. 2003) (“[W]e may consider unpublished state decisions, even though such opinions
     have no precedential value.”); Washington State Court General Rules GR 14.1(a) (“unpublished
21
     opinions of the [Washington] Court of Appeals filed on or after March 1, 2013, may be cited as
     nonbinding authorities, if identified as such by the citing party, and may be accorded such
22   persuasive value as the court deems appropriate.”).


     ORDER - 22
 1          Second, to the extent that Plaintiffs argue that State Defendants’ conduct during

 2   the hearing itself constitutes negligent investigation, State Defendants are entitled to

 3   immunity under RCW 4.24.595(2). See RCW 4.24.595(2) (“In providing reports and

 4   recommendations to the court, employees of the department of children, youth, and

 5   families are entitled to the same witness immunity as would be provided to any other

 6   witness.”).

 7          Third, Plaintiffs’ reading of RCW 4.24.595 would result in an absurdity. Under

 8   Plaintiffs’ reading, the legislature would have had to intend to provide immunity for

 9   investigations during the 72 hours prior to a shelter care hearing, for representations to

10   the court at the shelter care hearing, and for complying with court orders as a result of the

11   shelter care hearing, but not for any investigation during the hearing—which the parties

12   agree lasts an hour in the usual case. (See Chen MFR Resp. at 4.) This is an absurd

13   result that the legislature could not have intended 12 because it would strip DSHS of

14   statutory immunity for tort claims based on actions DSHS failed to take prior to shelter

15   care hearings—the purpose of the statute—if DSHS failed to take those same actions

16   during the shelter care hearings. For example, a plaintiff alleging that DSHS negligently

17   investigated a referral when it failed to contact a collateral source could bypass the

18   statutory immunity conferred by RCW 4.24.595 simply by pointing to the fact that DSHS

19   also failed to contact that same source during the one-hour hearing, whereas a plaintiff

20   //

21          12
               In construing statutory language, courts avoid absurd results which could not have been
     intended by the legislature. See, e.g., Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand
22   Aerie of Fraternal Order of Eagles, 59 P.3d 655, 663 (Wash. 2002).


     ORDER - 23
 1   that points to DSHS failing to contact that source prior to the hearing would not bypass

 2   statutory immunity. 13

 3          Finally, a Washington court of appeals case has already dealt with this issue and

 4   concluded that DSHS “is entitled to statutory immunity given the closeness in time of its

 5   investigation preceding the shelter care hearing and its continuing investigation after the

 6   shelter care hearing.” Peterson, 2019 WL 3430537, at *5 (“[T]he most reasonable

 7   interpretation of the statute to give effect to the legislature’s intent would grant the

 8   department immunity for investigations that result in an emergent removal and shelter

 9   care hearing regardless of the exact timing of any of the particular events.”). 14 Therefore,

10   RCW 4.24.595’s gross negligence standard applies here as well. 15

11
            13
                In a footnote, Plaintiffs also contend that RCW 4.24.595 is unconstitutional because it
12   could limit claims under the Fourth and Fourteenth Amendments to the United States
     Constitution. (See Chen MFR Resp. at 4.) Plaintiffs’ remaining claim is a state law tort claim
13   arising out of a state statute and is therefore subject to the legislature’s restrictions. See, e.g.,
     Peterson, 2019 WL 3430537, at *6 (“Because negligent investigation is a cause of action
14   specifically derived from RCW 26.44.050, the legislature is within its power to essentially
     overturn the court’s creation of the negligent investigation cause of action by granting the
     Department immunity for investigations unless it acts with gross negligence.”). Plaintiffs
15
     provide no argument or authority establishing that the Washington State Legislature’s restriction
     on state law tort claims in any way restricts claims under the Fourth and Fourteenth
16   Amendments.

17          14
              As noted above, although Peterson is an unpublished opinion, the court finds its
     reasoning persuasive and adopts it here. See supra n.11.
18
            15
               Plaintiffs contend, in the alternative, that the court “should certify to the Washington
19   Supreme Court the issues about whether negligent investigation claims can be asserted for
     additional placement decisions after the initial shelter care order and about whether RCW
20   4.24.595 has the meaning ascribed to it by DSHS.” (See Chen MFR Resp. at 11 (citing RCW
     2.60.020).) Certification is warranted where “it is necessary to ascertain [Washington law] in
     order to dispose” of a proceeding and Washington law “has not been clearly determined.” See
21
     RCW 2.60.060. Certification is unwarranted here. Certification is unwarranted on Plaintiffs’
     proposed negligent investigation question because as explained above, Plaintiffs misread the
22   court’s prior order to hold that negligent investigation claims cannot be asserted “for additional


     ORDER - 24
 1   D.     Gross Negligence Standard

 2          The Washington State Supreme Court defines gross negligence as “the failure to

 3   exercise slight care.” Harper v. State, 429 P.3d 1071, 1076 (Wash. 2018) (quoting Nist v.

 4   Tudor, 407 P.2d 798, 803-04 (1965)). “Slight care” means “not the total absence of care

 5   but care substantially or appreciably less than the quantum of care adhering in ordinary

 6   negligence.” See Nist, 407 P.2d at 804. “In determining the degree of negligence, the

 7   law must necessarily look to the hazards of the situation confronting the actor.” Id.

 8          “To survive summary judgment in a gross negligence case, a plaintiff must

 9   provide substantial evidence of serious negligence.” Harper, 429 P.3d at 1076. Harper

10   sets forth the analysis the court must consider in this context:

11          In determining whether the plaintiff has provided substantial evidence, the
            court must look at all the evidence before it, evidence that includes both what
12          the defendant failed to do and what the defendant did. If a review of all the
            evidence suggests that reasonable minds could differ on whether the
13          defendant may have failed to exercise slight care, then the court must deny
            the motion for summary judgment. But if a review of all the evidence reveals
14          that the defendant exercised slight care, and reasonable minds could not
            differ on this point, then the court must grant the motion.
15
            Harper, 429 P.3d at 1078-79 (citing Whitehall v. King Cty., 167 P.3d 1184 (Wash.
16
     Ct. App. 2007)); see also Kelley v. Dep’t of Corr., 17 P.3d 1189, 1192 (Wash. Ct. App.
17
     //
18
     //
19

20   placement decisions after the initial shelter care order.” (See Chen MFR Resp. at 11; supra
     § IV.B.) Certification is also unwarranted on Plaintiffs’ question regarding RCW 4.24.595,
     because the court concludes that RCW 4.24.595 “conclusively determine[s]” the issue—RCW
21
     4.24.595 unmistakably provides immunity absent gross negligence for Plaintiffs’ negligent
     investigation claim, which the court limited on separate grounds to the time period prior to the
22   October 30, 2013, shelter care order.


     ORDER - 25
 1   2000) (stating that there is no issue of gross negligence for the jury without “substantial

 2   evidence of serious negligence”) (quoting Nist, 407 P.2d at 804)).

 3          The facts of Harper and Peterson further clarify the gross negligence standard the

 4   court must apply. In Harper, the plaintiff alleged that the Washington Department of

 5   Corrections (“DOC”) was liable for the death of Tricia Patricelli. See Harper, 429 P.3d

 6   at 1071. Scottye Miller, Ms. Patricelli’s longtime boyfriend, murdered her while he was

 7   on probation. See id. It was undisputed that DOC had a duty to supervise Mr. Miller

 8   while he was on probation. See id. It was further undisputed that Ms. Patricelli’s family,

 9   friends, and DOC “knew that [Mr.] Miller had physically abused [Ms.] Patricelli in the

10   past and would likely do so again if they resumed their relationship.” Id. Ms. Patricelli

11   and Mr. Miller resumed their relationship while Mr. Miller was on probation, and Ms.

12   Patricelli, Mr. Miller, and Mr. Miller’s mother represented to DOC that Mr. Miller was

13   living with his mother, even though he was actually living with Ms. Patricelli. See id.

14   The plaintiff alleged that “although DOC knew about [Mr.] Miller’s history of violating

15   no-contact orders barring him from contacting [Ms.] Patricelli, DOC still (1) failed to call

16   both of [Ms.] Patricelli’s phone numbers, (2) failed to ask [Mr.] Miller’s mother to

17   verbally confirm that he had been residing with her, and (3) failed to assume that [Mr.]

18   Miller was lying when he reported that he was living with his mother.” Id. at 1079.

19          The court of appeals reversed the trial court’s entry of summary judgment in favor

20   of DOC and held that “DOC’s failure to take additional steps to verify [Ms.] Patricelli’s

21   statements or [Mr.] Miller’s housing arrangements could qualify as gross negligence.”

22   //


     ORDER - 26
 1   See id at 1071. The court of appeals “also stated that that whether a defendant acted with

 2   simple or gross negligence is basically a question for the jury, not the court.” See id.

 3          The Washington Supreme Court reversed. See id. In doing so, the Washington

 4   Supreme Court determined that the court of appeals improperly “focused entirely on what

 5   DOC failed to do in supervising the no-contact order,” instead of also considering “what

 6   DOC did to prevent Mr. Miller from contacting Ms. Patricelli,” which included requiring

 7   Mr. Miller to submit a weekly shelter log verified by another person’s signature, and

 8   calling Mr. Miller’s mother to verify the living arrangements. See id. at 1079. Although

 9   Mr. Miller and his mother lied to DOC about Mr. Miller’s whereabouts, and although the

10   Supreme Court identified areas in which DOC “could have done more,” the Supreme

11   Court reversed the court of appeals because the plaintiff “failed to provide substantial

12   evidence demonstrating that DOC exercised substantially or appreciably less than that

13   degree of care that a reasonably prudent department would have exercised in the same or

14   similar circumstances.” Id. at 1079-80 (“Looking at the whole picture—what DOC failed

15   to do and what DOC did with regard to the relevant alleged failure—we agree with the

16   trial court that reasonable minds could not differ about the fact that DOC exercised slight

17   care and was therefore not grossly negligent.”).

18          In Peterson, the court analyzed RCW 4.24.595’s application in the specific context

19   of a negligent investigation claim against DSHS. See Peterson, 2019 WL 3430537, at *5.

20   Applying the plain language of RCW 4.24.595, the court noted that “the legislature has

21   limited the scope of this cause of action by granting the Department immunity for

22   emergent placement decisions and compliance with shelter care and dependency court


     ORDER - 27
 1   orders.” Id. The plaintiff, the father of minor child T.P., alleged that DSHS conducted a

 2   negligent investigation prior to a shelter care hearing at which the superior court entered

 3   an order keeping T.P. in foster care pending further order on the basis of false allegations

 4   against the plaintiff, and alleged that T.P. was subsequently abused while in foster care.

 5   Id. at *2-*3. The plaintiff alleged that DSHS failed to determine that the allegations

 6   against him that led to T.P.’s out-of-home placement were false. Id. at *6. The plaintiff

 7   contended that DSHS should have “uncovered an obviously concocted story.” See id.

 8   Relying on Harper, the Peterson court affirmed the trial court’s entry of summary

 9   judgment for DSHS, and held that “[v]iewing the facts in the light most favorable to [the

10   plaintiff], the CPS investigator’s failure to conclude that [those who made the referrals

11   against the plaintiff] had fabricated the allegations of sexual abuse at the time [T.P.] was

12   taken into protective custody and prior to the shelter care hearing does not constitute

13   gross negligence.” Id. at *7. The court determined that “the CPS investigator had no

14   way to definitively determine the accuracy of the allegations at the time law enforcement

15   took T.P. into protective custody.” See id.

16   E.     Application of RCW 4.24.595 to Plaintiffs’ Negligent Investigation Claim

17          Having set forth the applicable law and case authority, the court reexamines

18   Plaintiffs’ negligent investigation claim under the gross negligence standard required by

19   RCW 4.24.595. In doing so, the court must identify the specific conduct alleged to be

20   grossly negligent; consider what the defendant did as well as what they failed to do; and

21   consider the hazards of the situation confronting State Defendants. Harper, 429 P.3d at

22   1078 (“In determining whether the plaintiff has provided substantial evidence, the court


     ORDER - 28
 1   must look at all the evidence before it, evidence that includes both what the defendant

 2   failed to do and what the defendant did.”); Nist, 407 P.2d at 804 ( “In determining the

 3   degree of negligence, the law must necessarily look to the hazards of the situation

 4   confronting the actor.”). “[I]f a review of all the evidence reveals that the defendant

 5   exercised slight care, and reasonable minds could not differ on this point, then the court

 6   must grant the motion” for summary judgment. See Harper, 429 P.3d at 1078-79.

 7          Here, DSHS and Ms. Danner were faced with an emergent investigation of

 8   medical neglect and were statutorily required to prepare for a shelter care hearing within

 9   72 hours of taking J.L. into protective custody. See RCW 13.34.065(1)(a) (“When a

10   child is taken into custody, the court shall hold a shelter care hearing within seventy-two

11   hours . . . .”) By the day after Ms. Danner was assigned to the case, DSHS and Ms.

12   Danner together conducted home visits and communicated with SCH providers, staff, and

13   police. See supra § II.B.2. There is no dispute that several medical providers expressed

14   great concern over J.L.’s condition and Ms. Chen’s obstruction of his care before and

15   while he was at SCH, including that Ms. Chen refused to take J.L. to emergency care on

16   October 23, 2013, until a CPS social worker visited her home. See id. The day after Ms.

17   Danner was assigned to the case, she prepared, signed and filed a dependency petition

18   that is largely consistent with the providers’ opinions and testimony at the shelter care

19   hearing. (See Dependency Petition.) Moreover, after three days of testimony, including

20   from several witnesses for Plaintiffs, Commissioner Hillman agreed with DSHS that

21   there was reasonable cause to temporarily place J.L. in out-of-home care—even after

22   taking into account J.L.’s autism diagnosis. (See 10/30/19 Hearing Tr. at 1-9.)


     ORDER - 29
 1          As “substantial evidence of serious negligence,” see Harper, 429 P.3d at 1076,

 2   Plaintiffs identify four primary actions: (1) failing to interview key collateral sources,

 3   including Dr. Green and Dr. Gbedawo; (2) failing to review medical records concerning

 4   J.L.’s care, specifically records related to J.L.’s autism; (3) failing to obtain medical

 5   records that Plaintiffs did not have access to, which deprived the superior court of access

 6   to those records; and (4) representing to the court that J.L. faced “life-threatening

 7   injuries,” a statement Plaintiffs contend is false (see Chen MFR Resp. at 4-9). The court

 8   considers each in turn.

 9          1. Interviewing Collateral Sources

10          First, Plaintiffs raise State Defendants’ failure to interview certain collateral

11   medical sources, primarily Dr. Green and Dr. Gbedawo. (See Chen MFR Resp. at 6-7.)

12   As the court has already held, any failure to interview Dr. Green and Dr. Gbedawo prior

13   to the shelter care hearing cannot form the basis of Plaintiffs’ negligent investigation

14   claim, because they testified live at the shelter care hearing. (See MSJ Order at 51 (“The

15   court further agrees that Ms. Danner cannot be held liable for negligent investigation if

16   the information she is accused of omitting was before Commissioner Hillman through

17   another witness.”) (citing Petcu, 86 P.3d at 1246 (“Petcu suggests that for purposes of

18   determining whether the court has been presented with all material information, we

19   should consider only that information presented by DSHS, not by him. We disagree

20   because to do so would presuppose a much broader cause of action for negligent

21   investigation than has been recognized by our courts.”)).) Although there would be a

22   question of fact as to whether State Defendants were merely negligent in failing to


     ORDER - 30
 1   interview other collateral sources, including J.L.’s other medical providers (see MSJ

 2   Order at 50), considering what State Defendants did, the timeline they were under, and

 3   the fact that their position was largely consistent with the medical providers who had

 4   most recently treated J.L., the court concludes that any alleged failure to interview other

 5   collateral sources here does not constitute the “substantial evidence of serious

 6   negligence” required to survive summary judgment on a gross negligence standard. See

 7   Harper, 429 P.3d at 1078-79.

 8          2. Failing to Review Medical Records

 9          Next, Plaintiffs argue that State Defendants failed to review medical records

10   related to J.L.’s autism and its potential effect on his malnourishment. (See Chen MFR

11   Reply at 7-8.) For the same reasons that failing to interview Dr. Green cannot constitute

12   negligent investigation, failing to review his autism report or other medical records

13   regarding J.L.’s autism cannot as well. Dr. Green’s report was entered into evidence at

14   the shelter care hearing. (See Dependency Records at 33-34 (listing “Report for [J.L.]

15   from Lakeside Center for Autism” as an exhibit).) Commissioner Hillman credited the

16   report and determined that J.L. had autism, yet still concluded that DSHS showed

17   reasonable cause to remove J.L. based on J.L.’s failure to gain weight for a year and his

18   promising weight gain after his admission to SCH. (See 10/30/13 Hearing Tr. at 7-9.)

19   Even if Commissioner Hillman had not credited the report, State Defendants would not

20   have failed to exercise slight care, because several medical providers testified that based

21   on their interactions with J.L., J.L.’s immediate medical issues were likely not caused by

22   autism. (See, e.g., 10/29/13 Hearing Tr. at 8 (Dr. Migita testifying that J.L.’s behavior


     ORDER - 31
 1   could be explained by “reactive attachment disorder, anxiety related diagnoses, or PTSD,

 2   as well as autism,” but “we’ve witnessed enough social engagement to become less

 3   concerned about autism and more concerned about a reactive attachment issue or an

 4   anxiety issue.”).) State Defendants did not fail to exercise slight care when they relied on

 5   these medical providers’ opinions—even if the providers’ diagnoses later proved

 6   problematic or even incorrect. 16 See Peterson, 2019 WL 3430537, at *5 (holding that

 7   DSHS was not grossly negligent as a matter of law in part because “the CPS investigator

 8   had no way to definitively determine the accuracy of the allegations at the time law

 9   enforcement took T.P. into protective custody”).

10          Finally, in the context of the gross negligence standard, it bears repeating that

11   State Defendants had roughly a single day in which to obtain and review medical records

12   from a plethora of providers and prepare the dependency petition. See supra § II.D.2.

13   Considering what State Defendants did, as well as what they may have failed to do, the

14   alleged failure to review certain medical records does not constitute gross negligence.

15          3. Failing to Provide Medical Records to Plaintiffs

16          Citing Ms. Chen’s and Mr. Lian’s declarations and an October 25, 2013, request

17   //

18   //

19
            16
20              To the extent Plaintiffs contend Commissioner Hillman or certain medical providers
     erred in either J.L.’s diagnosis or their conclusions regarding autism’s effect on J.L.’s
     malnourishment, those alleged errors cannot be imputed to DSHS or Ms. Danner in the form of a
21
     negligent investigation claim. The court is unaware of any authority establishing tort liability
     based on a DSHS failure to conclusively pick the correct side in the face of competing medical
22   testimony.


     ORDER - 32
 1   for medical records by Ms. Chen’s attorney, Plaintiffs argue that State Defendants “failed

 2   to provide . . . critical medical reports to the Court or to Chen or Lian.” (See Chen MFR

 3   Resp. at 8 (citing 2d Chen Decl. ¶¶ 68-73; Lian Decl. (Dkt. # 203) ¶¶ 30-32).)

 4          However, the records Plaintiffs cite are again primarily concerned with J.L.’s

 5   autism which Commissioner Hillman credited (see 10/30/13 Hearing Tr. at 7-9), and

 6   J.L.’s care while at SCH, about which the providers testified at the hearing (see id. at 8).

 7   Moreover, Plaintiffs do not provide authority regarding DSHS’s obligation to essentially

 8   provide discovery during an emergent shelter care hearing, or explain whether Plaintiffs

 9   raised this issue with Commissioner Hillman during any of the three days of the shelter

10   care hearing. (See generally Chen MFR Resp.; Lian MFR Resp.) Substantial medical

11   records were before Commissioner Hillman, Commissioner Hillman heard three days of

12   testimony in what is normally a one-hour hearing, providers whose treatment is described

13   in many of the medical records at issue testified at the hearing, and State Defendants had

14   a single day to prepare the dependency petition. See supra § II.B.2. Even considered in

15   the light most favorable to Plaintiffs, State Defendants’ failure to provide additional

16   medical records from several other providers to Plaintiffs under these circumstances does

17   not constitute gross negligence.

18          4. Allegedly False Statements in the Dependency Petition

19          Finally, Plaintiffs contend that State Defendants made false statements in the

20   dependency petition, including that J.L. faced “life-threatening physical conditions

21   related to malnourishment” and that Ms. Chen failed to take J.L. to emergency care on

22   October 20, 2013. (See Chen MFR Resp. at 9; Chen MSJ Resp. at 3.) The first of these


     ORDER - 33
 1   two statements was corroborated by medical professionals at the time. For example, Dr.

 2   Migita testified that upon admission to SCH on October 24, 2013, “lab values indicated

 3   that [J.L.] was potentially entering into acute renal failure presumably from lack of fluid

 4   intake.” (See 10/29/13 Hearing Tr. at 2.) It was not a failure to exercise slight care to

 5   convey accurately what J.L.’s treating physician told State Defendants.

 6          The second statement later proved to be incorrect. (See 2d Lo Decl. ¶ 18, Ex. 17

 7   at 2.) However, this statement also originated from a medical provider, Dr. Halamay.

 8   (See RED00397 (stating that the Chen family “did not go to [the emergency department]

 9   as recommended” on October 20, 2013).) Although the inaccuracy of the statement

10   could be potential evidence of negligence, as the court previously held (see MSJ Order at

11   50-51), it does not rise to the level of gross negligence under Washington law, see

12   Peterson, 2019 WL 3430537, at *7 (“Viewing the facts in the light most favorable to

13   Peterson, the CPS investigator’s failure to conclude that O’Keefe and Calapp had

14   fabricated the allegations of sexual abuse at the time [T.P.] was taken into protective

15   custody and prior to the shelter care hearing does not constitute gross negligence.”).

16          5. Summary

17          Plaintiffs fail to present the “substantial evidence of serious negligence” required

18   to survive summary judgment in the face of RCW 4.24.595’s gross negligence standard.

19   See Harper, 429 P.3d at 1076. Although there may be areas in which State Defendants

20   //

21   //

22   //


     ORDER - 34
 1   could have done more, based the evidence in the record, no reasonable jury could

 2   conclude that State Defendants failed to exercise “slight care.” See id. 17

 3                                      IV.    CONCLUSION

 4          For the reasons set forth above, the court GRANTS State Defendants’ motion for

 5   reconsideration (Dkt. # 253); and GRANTS summary judgment in favor of State

 6   Defendants on Plaintiffs’ remaining claim for negligent investigation.

 7          Dated this 22nd day of January, 2020.

 8

 9                                                         A
                                                           JAMES L. ROBART
10
                                                           United States District Judge
11

12

13

14

15

16

17
            17
                To the extent Plaintiffs argue that State Defendants were grossly negligent with respect
18   to L.L. specifically, the court disagrees. First, Plaintiffs provide no evidence of gross negligence
     with respect to L.L. (See generally Chen MFR Resp.; Lian MFR Resp.) Second, L.L.’s five-day
19   removal pending the outcome of the shelter care hearing was pursuant to a court order that state
     officials are required to follow. See RCW 4.24.595(2) (requiring DSHS to “comply with the
20   orders of the court”). Third, DSHS’s investigation of Ms. Chen’s alleged medical neglect of
     J.L.—which the court has determined was not grossly negligent—was the basis for the court
     order temporarily removing L.L. (See Dependency Petition ¶ 13 (“[DSHS] requests a pick-up
21
     order to be issued placing [L.L.] in state custody, due to ongoing concerns about [Ms. Chen’s]
     mental health, the child’s age and vulnerability, and the severe maltreatment that has been
22   suffered by [J.L.,] the other child in the home.”); Pickup Order.)


     ORDER - 35
